UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 18-1672


TERESA MILLER,

                 Plaintiff - Appellant,

           v.

JUDGE PHILLIP DOUGLAS GAUJOT, Monongalia County Circuit Court Judge;
STEVEN FITZ; EDWARD ROLLO; MICHAEL PENNINGTON; DEANDRA
BURTON; ASHLEY HUNT; MICHAEL PAMER; ROBERT W. TRUMBLE,
United States District Court; WEST VIRGINIA SUPREME COURT OF
APPEALS;      CIRCUIT     COURT    OF   MONONGALIA       COUNTY;
JUDGE SUMMERS; WILLIAM PENNINGTON; UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF WEST VIRGINIA; UNITED
STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT,

                 Defendants - Appellees.



                                   No. 18-6690


TERESA MILLER,

                 Plaintiff - Appellant,

           v.

PHILLIP  D.   GAUJOT;  EDMUND   ROLLO;  STEPHEN FITIZ;
MS. DECHRISTOPHER; LESA REIDMAN/BARRET; LANCE KURTZA;
WEST VIRGINIA PAROLE BOARD,

                 Defendants - Appellees.
Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:17-cv-03951; 2:17-cv-
04130)


Submitted: October 19, 2018                                  Decided: November 7, 2018


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Teresa Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Teresa Miller seeks to appeal the district court’s

order overruling her objections to the magistrate judge’s rulings on her motions to

transfer, for a change of venue, to amend her complaint, to admit additional evidence, and

for a jury trial in her civil actions brought pursuant to 42 U.S.C. § 1983 (2012) and

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). 1

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Miller seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. 2 Accordingly, we dismiss the appeals for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       1
        Although this court has been named as a defendant-appellee in appeal No. 18-
1672, we exercise our discretion to decide the appeal pursuant to the Rule of Necessity.
United States v. Will, 449 U.S. 200, 211-17 (1980).
       2
         Insofar as Miller seeks to appeal the magistrate judge’s pretrial orders ruling on
these nondispositive issues, we also lack jurisdiction to consider her appeals of those
interlocutory orders.


                                             3